977 F.2d 582
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bernard OUSLEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1284.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1992.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RUBIN, District Judge.*
PER CURIAM.


1
Plaintiff, Bernard Ousley, appeals from the order of the district court granting summary judgment to the Secretary.   The effect of this order is to affirm the denial by the Secretary of disability benefits sought by plaintiff.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are of the opinion that the decision of the agency is supported by substantial evidence and that the district court correctly decided the questions of law before it.   Accordingly, the district court did not err in granting summary judgment to the Secretary.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why judgment should be entered for the Secretary, the order of the district court is affirmed upon the reasoning out by the magistrate judge in the Report and Recommendation, dated December 6, 1991.



*
 The Honorable Carl B. Rubin, United States District Judge for the Southern District of Ohio, sitting by designation